 In the Matter of BRADLEY MANUFACTURING COMPANYand TExTLLEWORKERSORGANIZING COMMITTEECase No. R-459ORDER PERMITTING WITHDRAWAL OF PETITIONOctober 2L, 1941The Board having issued a Decision and Direction of Election, datedJanuary 21, 1938,1 an Amendment to Direction of Election, dated Feb-ruary 1, 1938,2 and a Second Amendment to Direction of Election,dated February 10, 1938,3 in the above-entitled case, and thereafter, onOctober 9, 1941, Textile Workers Union of America, successor to theTextileWorkers Organizing Committee, having requested permissionto withdraw the petition for investigation and certification of repre-sentatives, and the Board, on October 14, 1941, having given due noticethat on October 21, 1941, or as soon thereafter as might be convenient,itwould permit the withdrawal of the said petition, unless sufficientcause to the contrary should then appear, and no objections havingb,,-en filed with the Board,IT Is HEREBY ORDERED that the request of the petitioner for permis-sion 'to withdraw its petition be, and it hereby is, granted, and thatthe aforesaid case be, and it hereby is, closed.14 N. L. R. B., No. 1117.25 N. L. R.B.,No. 1.15 N. L. R. B., No. 1.36 N.'L. R. B., No. 68.354